DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered. Claims 1, 3-9, and 17 are pending. Claims 2 and 10-16 have been canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 7 recite the limitation "the carbon-based conductive material". There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of this limitation in the claims from which they depend. It is not clear if this is referring to a new carbon-based conductive 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Busenbender, (US 20020081478) hereinafter Busenbender, in view of Baars et al. (US20040076863) hereinafter Baars.
Regarding Claim 1, Busenbender discloses a sheet metal product such as a bipolar plate (Busenbender [0006]) which is an example of a metallic conducting function member, for use in a fuel cell (Busenbender [0002]), the metallic bipolar plate comprising: a conductive metal base material, such as aluminum (Busenbender [0020], which is an example of a conductive metal, and a coating (Busenbender [0009]) which in one embodiment is in the form of a single coating layer (Busenbender [0015], see also Fig. 9B), which is comprised of a metal oxide (Busenbender [0016]) which is an example of an inorganic material, which at least partially and directly covers a surface of the metal substrate “50” (Busenbender [0051], Fig. 9B) with a single layer of tin oxide “150” and dopant “152” (Busenbender [0053], Fig. 9B), which includes conductive dopant such as carbon (Busenbender [0018]). Busenbender however is silent with regards to the amount of conductive dopant to be included in the inorganic film layer. 
However, Busenbender discloses that the tin oxide is included in the coating layer in order to provide excellent corrosion resistance (Busenbender [0016]) and the carbon dopant is included for conductivity (Busenbender [0018]). The relative amounts of carbon in the overall conductive film is not 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the relative amounts of tin oxide and carbon as disclosed by Busenbender, such that the weight ratio of the carbon-based component in the inorganic film falls within the claimed range of equal to or higher than 20 w%, in order to balance corrosion resistance with electrical conductivity. Since the amount of these components are both results-effective variables, “the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” (MPEP 2144.05(II)(B)). 
Busenbender further discloses wherein the inorganic coating is preferably between 5 and 100 nm (Busenbender [0019]) thus overlapping with the claimed range of equal to or larger than 50 nm, since the coating layer provides conductivity and resistance to corrosion, but is able to do so without adding too much space or material costs (Busenbender [0006]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate thickness of the coating layer such that it falls within the claimed range of equal to or larger than 50 nm in order to balance space and material cost with desired conductivity and corrosion resistance of the metal substrate.
Busenbender discloses wherein the inorganic coating includes a conductive dopant such as carbon (Busenbender [0018]) but is silent regarding including carbon nano-tubes. 
In a similar field of endeavor as it pertains to metal bipolar plates (Baars [0006]), Baars teaches using a carbon nanotube (Baars [0064]) as an electrically conductive additive (Baars [0064]) for a coating 
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the generic carbon conductive material of Busenbender with a specific carbon material such as carbon nanotubes, as taught by Baars, in order to ensure good electrical conductivity and good resistance to acid.
Regarding Claim 3, Busenbender discloses all of the claim limitations as set forth above. Busenbender does not explicitly disclose wherein the inorganic film is crystalline. However, it is made of tin oxide “150” (Busenbender [0053]), which the skilled artisan recognizes is necessarily crystalline. 
However, assuming, arguendo, that the tin oxide of Busenbender is not necessarily crystalline, Busenbender further discloses than another possibility of improving conductivity of the metal oxide is to produce a special crystal structure of the metal oxide (Busenbender [0011]), thus forming a crystalline thin film. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use both the carbon dopant and a special crystal structure of the metal oxide, in order to ensure good conductivity of the resulting inorganic film is maintained. Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose” (MPEP 2144.06 (I)). In this case, it would be obvious to combine two known techniques of improving conductivity, and the skilled artisan would have a reasonable expectation of improving conductivity in the thin film.
Regarding Claim 4, Busenbender discloses all of the claim limitations as set forth above. Busenbender discloses that the tin oxide is included in the coating layer in order to provide excellent corrosion resistance (Busenbender [0016]) and the carbon dopant is included for conductivity (Busenbender [0018]). The relative amounts of carbon in the overall conductive film is not particularly 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the relative amounts of tin oxide and carbon as disclosed by Busenbender, such that the weight ratio of the carbon-based component in the inorganic film falls within the claimed range of equal to or higher than 20 w% and equal to or lower than 50 wt%, in order to balance corrosion resistance with electrical conductivity. Since the amount of these components are both result-effective variables, “the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” (MPEP 2144.05(II)(B)). 
Regarding Claims 5 and 6, Busenbender discloses all of the claim limitations as set forth above. Busenbender further discloses wherein the coating is preferably between 5 and 100 nm (Busenbender [0019]), thus falling within the claimed range of equal to or smaller than 500 nm.
Regarding Claim 7, Busenbender discloses all of the limitations as set forth above. Busenbender further discloses that the tin oxide is included in the coating layer in order to provide excellent corrosion resistance (Busenbender [0016]) and the carbon dopant is included for conductivity (Busenbender [0018]). The relative amounts of carbon in the overall conductive film is not particularly limited, so long as the film still achieves the purpose of improving corrosion resistance and electrical conductivity of the metal substrate (Busenbender [0009]), and thus would be open to optimization of the relative amounts. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the relative amounts of tin oxide and carbon as disclosed by Busenbender, such that the weight ratio of the carbon-based component in the inorganic film falls Claim 7, in order to balance corrosion resistance with electrical conductivity. Since the amount of these components are both results-effective variables, “the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” (MPEP 2144.05(II)(B)).
Regarding Claims 8 and 9, Busenbender discloses all of the claim limitations as set forth above. Busenbender further discloses wherein the coating is preferably between 5 and 100 nm (Busenbender [0019]), thus overlapping with the claimed range of equal to or larger than 50 nm (from Claim 1) and equal to or smaller than 500 nm, since the coating layer provides conductivity and resistance to corrosion, but also desires to do so without adding too much space or material costs (Busenbender [0006]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate thickness of the coating layer such that it falls within the claimed range of equal to or larger than 50 nm and equal to or smaller than 500 nm in order to balance space and material cost with desired conductivity and corrosion resistance of the metal substrate.
Regarding Claim 17, Busenbender teaches all of the claim limitations as set forth above. Busenbender is silent regarding the carbon nano-tubes. 
Baars further teaches wherein the carbon nanotubes have a diameter of 0.7 and 2.4 nm for single-wall nanotubes (Baars [0087]) or 2 to 50 nm for multi-wall nanotubes (Baars [0087]), both of which fall within the claimed range of 0.4 nm to 50 nm, and Baars also teaches that the nanotubes preferably have a high aspect ratio of greater than 1000 (Baars [0087]), giving a length range of 700 nm to 50,000 nm (50 µm), overlapping with the claimed range of a length of 100 nm to 10 µm.
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate length of nanotube taught by Baars, such that it overlaps with the claimed range of 100 nm .

Response to Arguments
Applicant’s arguments, see pg. 4, filed 02/25/2021, with respect to the rejection of claim 1 under 35 USC 103 over Busenbender have been fully considered and are persuasive as Busenbender is silent regarding carbon nanotubes.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Busenbender in view of Baars.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yano et al., (US20180175401) hereinafter Yano, teaches a metal bipolar plate (Yano [0064]) comprising a surface coating layer that can include a metal oxide and a carbon material mixed layer ([0068]) wherein the carbon material is carbon nanotubes (Yano [0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722                    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722